NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 1, 2019* 
                                  Decided May 2, 2019 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2056 
 
PHILIP M. SEBOLT,                               Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                Eastern Division. 
                                                 
      v.                                        No. 17 C 3866 
                                                 
UNITED STATES OF AMERICA,                       Robert M. Dow, Jr., 
      Defendant‐Appellee.                       Judge. 
                                                 
                                         O R D E R 

            Philip Sebolt, an inmate at the Federal Correctional Institution in Terre Haute, 
Indiana, claims that prison officials unlawfully held him in segregation when he was 
temporarily transferred to another facility. The district court dismissed Sebolt’s suit, 
and we affirm the judgment because his statutory claims are barred. 
             
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).   
No. 18‐2056                                                                             Page  2 
 
        Sebolt, who was convicted in the Northern District of Illinois, filed a motion 
under 28 U.S.C. § 2255 claiming the right to be released from prison. The court 
scheduled a hearing, and Sebolt was temporarily transferred to the Metropolitan 
Correctional Center, a federal prison in Chicago, to await the proceedings. Sebolt had 
been assigned to the communications‐management unit in Terra Haute so that his 
phone and computer use could be monitored. The Chicago prison does not have a 
designated communications‐management unit. So, to continue monitoring Sebolt’s 
communications with outside persons, prison officials placed him in administrative 
detention in the special‐housing unit. This meant that Sebolt was segregated from the 
rest of the prison population and able to leave his cell for only five hours a week. He 
remained in special housing for approximately three months and, after his hearing, was 
transferred back to Terre Haute.   
  
        Sebolt sued the United States in the Southern District of Indiana, alleging that the 
prison officials were liable under the Administrative Procedure Act, 5 U.S.C. § 701, and 
the Federal Tort Claims Act, 28 U.S.C. § 1346, for placing him in segregation. 
Specifically, he claimed that officials unlawfully created or modified federal rules when 
they determined that he had to be kept under similar conditions of confinement when 
being held at the Chicago prison. Further, he alleged that prison officials falsely 
imprisoned him by holding him in segregation without legal authority. The United 
States successfully moved to transfer the case to the Northern District of Illinois and 
then moved to dismiss the complaint on several grounds, some of them jurisdictional. 
The district court granted the motion, and Sebolt appeals.   
         
        We review de novo the dismissal of Sebolt’s claims for failure to state a claim and 
lack of subject‐matter jurisdiction. Kowalski v. Boliker, 893 F.3d 987, 994 (7th Cir. 2018).   
         
        Sebolt first argues that the district court wrongly concluded that his claim under 
the Administrative Procedure Act is not judicially reviewable. The Act permits judicial 
review of agency decisions unless another federal statute specifically precludes review 
or they are committed to agency discretion. 5 U.S.C. § 701(a). Here, both exceptions 
apply. First, prison officials transferred Sebolt from general population into special 
housing under 28 C.F.R. § 541.23(c), a regulation authorized by 18 U.S.C. §§ 3621, 3622, 
and 3624. A federal statute, 18 U.S.C. § 3625, explicitly precludes review of “the making 
of any determination, decision, or order under this subchapter,” which includes §§ 3621, 
3622, and 3624. Sebolt contends that the authority to put an inmate in special housing 
derives from a different statute—18 U.S.C. § 4042(a). He is wrong, though, because 
§ 4042(a) describes the duties of the Bureau of Prisons to protect inmates, see Palay 
No. 18‐2056                                                                            Page  3 
 
v. United States, 349 F.3d 418, 428 (7th Cir. 2003), but is silent on when prison officials 
may put an inmate in special housing. Second, the decision to transfer an inmate from 
general population is committed to the discretion of the Bureau of Prisons. See Richmond 
v. Scibana, 387 F.3d 602, 604–05 (7th Cir. 2004) (describing discretion of Bureau of 
Prisons under 18 U.S.C. § 3621); Montez v. United States, 359 F.3d 392, 397 (6th Cir. 2004) 
(explaining that implementation of 28 C.F.R. § 541.23 is left to discretion of Bureau of 
Prisons). The district court correctly dismissed Sebolt’s claim for not being judicially 
reviewable under the Administrative Procedure Act. See Vahora v. Holder, 626 F.3d 907, 
917 (7th Cir. 2010).   
          
        Sebolt also argues that the district court erroneously concluded that his “false 
imprisonment” claim under the Federal Tort Claims Act has no state‐law analog and is 
barred by the discretionary‐function exception under 28 U.S.C. § 2680. But even if we 
assumed that Illinois would provide a common‐law tort remedy for the unjustified 
restriction of a prisoner’s living conditions, the discretionary‐function exception bars 
Sebolt’s claim. The exception applies to acts that involve an element of judgment or 
choice that are based upon public‐policy considerations. United States v. Gaubert, 
499 U.S. 315, 322–23 (1991). Here, prison officials used their authority under 28 C.F.R. 
§ 541.23(c) and 18 U.S.C. § 3621 to place Sebolt in special housing. Because they 
exercised their discretion by doing so, it “must be presumed” that this discretionary act 
was grounded in policy. Gaubert, 499 U.S. at 324. Sebolt protests that he did not fall into 
any regulatory criteria for segregation, but the government rightly points out that this is 
an argument that the prison officials abused their discretion, not that they lacked it. 
See, e.g., Richmond, 387 F.3d at 604–05.   
         
        We have considered Sebolt’s remaining arguments, and none has merit. 
         
                                                                                 AFFIRMED